Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This office action is response to the amendment filed on August 25, 2022.  As per request, claims 1, 3, 5, 6, 9, 11-13, 16 and 18-20 have been amended.  Thus claims 1-20 are still pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grewe et al. (2015/0003683) in view of Cox et al. (2020/0380270).
As per claim 1, Grewe et al. disclose an occupancy grid manager which includes an occupancy grid, the occupancy grid which includes a plurality of cells, configurable in a plurality of cell sizes, each cell representing a region of an environment of a vehicle (see at least figure 1a, and paragraph 0006); and one or more processors, configured to determine one or more context factors (see at least paragraphs 0023 and 0057; select a cell size for a cell of the plurality of cells based on the one or more context factors (see at least figures 1a, 2a and 2b); process sensor data provided by one or more sensors (see at least paragraphs 0001 and 0018); and determine a probability that the cell of the plurality of cells is occupied based on the sensor data (see at least the abstract and paragraphs 0001 and 0012-0019).
Grewe et al. do not explicitly disclose that the select a cell size for a cell of plurality of cells based on the one or more context factors of the vehicle.  However, such limitation is suggested in at least figure 14 and paragraph 0127 of the Cox et al. reference.  It would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate the teaching of Cox et al. into the system of Grewe et al. in order to select a cell size based on the context factors of the vehicle to improve the accuracy of the occupancy grid manager.
As per claim 2, Grewe et al. disclose that the one or more processors are further configured to store the probability corresponding to the cell (see at least the abstract, paragraphs 0006, 0011, 0020 and claim 1).
As per claim 4, Grewe et al. disclose that the sensor data comprises at least one of LIDAR sensor data, Radar sensor data or ultrasound sensor data (see at least paragraph 0018).
As per claim 7, Grewe et al. disclose that the occupancy grid is a dynamic occupancy grid (see at least the abstract, paragraphs 0006, 0012-0015).
As per claims 811, Grewe et al. disclose such limitations in at least the abstract, figures 1a, 2a, 2b and paragraphs 0006-0019.
With respect to claims 12 and 14-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 3, 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grewe et al. and Cox et al. as applied to the claims above, and further in view of Daudelin et al. (2021/0056712).
As per claims 3 and 13, Grewe et al disclose the claimed invention as discussed above except for the one or more context factors include any one or more of a velocity of the vehicle, an acceleration of the vehicle or a traffic density in a vicinity of the vehicle.  However, such limitations are taught in at least paragraphs 0019, 0026, 0049, 0050-0052, 0061, 0063, 0064, 0079, 0086, 0087 and 0099 of the Daudelin et al. reference.  It would have been obvious to an ordinary skill in art at the time the invention was made to incorporate the teaching of Daudelin et al. into the combined system of Grewe et al. and Cox et al. in order to select a cell size based on the on or more context factors above. 
As per claim 5, Daudelin et al. disclose that the one or more processors are configured to determine the one or more context factors from measurement data; speedometer data, traffic data, or any combination thereof (see at least paragraphs 0026, 0049, 0079 and 0087).
As per claim 6, Daudelin et al. disclose that wherein the one or more processors are configured to determine the one or more context factors from a user-actuated switch (see at least paragraph 0079).
Remarks 
All claims are rejected.  
Applicant's arguments filed on August 25, 2022 have been fully considered but they are not deemed to be persuasive.  
In the amendment, applicants essentially argue that the reference used fails to disclose a select a cell size based on the one or more context factors of the vehicle; in which such limitation is just added to the claim.  However, upon examination of the claims and updated the search, the new ground of rejection has been set forth as above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
September 13, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661